Citation Nr: 0825269	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-29 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to January 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.


FINDING OF FACT

Neither hearing loss nor tinnitus were clinically identified 
during active service or for many years thereafter and the 
most probative evidence of record indicates that the 
veteran's current hearing loss and tinnitus are not causally 
related to his active service or any incident therein.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in 
active service, nor may such disabilities be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  With respect to the veteran's claim for service 
connection for hearing loss and tinnitus, VA has met all 
statutory and regulatory notice and duty to assist 
provisions, or can rebut a presumption of any prejudicial 
error identified.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007); Sanders v. 
Nicholson, 487 F. 3d 881, 889 (2007) (any error in providing 
VCAA (Veterans Claims Assistance Act of 2000) notice is 
presumed prejudicial and the Secretary has the burden to show 
that the error was not prejudicial to the claimant).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  When a claim is for 
service connection, VA must also provide notice that a 
disability rating and an effective date will be assigned for 
an award of benefits if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice 
should be provided to a claimant before an initial 
unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Lack of prejudicial harm for failure to provide proper notice 
may be established by showing (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders, supra.

In June 2005, VA sent to the veteran a timely VCAA notice 
letter that satisfied all the requirements noted above except 
that it did not advise the veteran that a disability rating 
and an effective date for an award of benefits would be 
assigned with an award of service connection.  See Dingess, 
supra.  The Board has concluded that the preponderance of the 
evidence is against the veteran's claim, so any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess and Sanders, both 
supra.  Accordingly, the Board concludes that the presumption 
of prejudice for failure to provide complete notice is 
rebutted.  See Sanders, supra.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on a claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The veteran 
had a VA audiology examination in January 2008 and his 
service, VA, and private medical records have been obtained.  
No additional medical records have been identified.  There is 
no indication in the record that any additional evidence 
relevant to the veteran's claim is available but is not part 
of the claims file.  Id.  Accordingly, the Board finds that 
the current medical evidence of record is adequate for 
purposes of rendering a decision concerning the veteran's 
appeal.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decision concerning the 
veteran's claim decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield, supra.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2007), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

The veteran seeks service connection for bilateral hearing 
loss, which he argues is a result of noise exposure during 
active service.  His January 2008 report of VA audiometric 
examination reflects that he reported an eight year history 
of hearing loss, gradual onset.  He also reported that he 
initially noted tinnitus in 1974, while listening to the 
radio.  The veteran reported inservice noise exposure.  
Specifically, he recalled that he served as an Amphibious 
Tractor Battalion crew chief with combat in Korea for 11 
months.  He reported high levels of noise from 155 Howitzers 
which fired close to him, explosions, and gunfire.  He also 
reported some post-service high levels of noise exposure 
while walking through factories or warehouses associated with 
his work in sales, although he did not work in these 
environments.  

The veteran's service medical records contain no indication 
of either hearing loss or tinnitus.  In addition, an October 
1952 report of VA examination, conducted approximately nine 
months after discharge from active duty service and in 
connection with an unrelated claim, reflects that the veteran 
had hearing acuity of 20/20 conversational voice in each ear 
and that his ears were normal.  

Although the veteran's service medical records are negative 
for complaints or findings of hearing loss, the Board notes 
that he is a combat veteran who has reported experiencing 
acoustic trauma during service.  Specifically, combat service 
was conceded by VA in connection with the veteran's claim for 
service connection for PTSD, which has been granted.  Thus, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 1154(b) and finds his assertions of in-service acoustic 
trauma to be credible.

Nonetheless, the Court has held that the provisions of 
38 U.S.C.A. § 1154(b) only provide an evidentiary presumption 
concerning events in service; they do not provide a 
substitute for evidence of a causal nexus between a combat 
service injury or disease and a current disability, or the 
continuation of symptoms subsequent to service.  See Wade v. 
West, 11 Vet. App. 302, 305 (1999).

In this case, as delineated in detail above, despite the 
veteran's recent claims of hearing loss and tinnitus since 
service, the post-service medical records are entirely silent 
for any mention of either hearing loss or tinnitus for many 
years after separation from service.  Specifically, the 
veteran has reported that his initial onset of hearing loss 
was eight years prior to his January 2008 VA audiometric 
examination or 2000, approximately 48 years after service, 
and he initially noticed tinnitus in 1974, approximately 22 
years after service.  

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology under 
38 C.F.R. § 3.303(b) focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.

The record here discloses a span of approximately 22 years 
for tinnitus and 48 years for hearing loss without any 
clinical evidence to support any assertion of a continuity of 
hearing loss and tinnitus since service.  The fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports any recent contention that 
the veteran experienced continuous symptomatology since the 
claimed in-service acoustic trauma is highly probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).

While the Board has considered the veteran's contentions, it 
finds that the contemporaneous records are entitled to more 
probative weight than the recollections of the veteran of 
events which occurred decades previously.  

In view of the foregoing, the Board finds that although the 
veteran sustained acoustic trauma during service, the most 
probative evidence shows that hearing loss and tinnitus were 
not present in service or for many years thereafter, nor does 
the objective evidence of record support a finding of 
continuous symptomatology since service.

The Board notes that even if a veteran does not have hearing 
loss during the time of active duty, such does not prohibit 
service connection.  Hensley, 5 Vet. App. at 159-60.  Rather, 
service connection may still be established if a veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385 and the 
evidence links current hearing loss with service.  Id. at 
158.  See also 38 C.F.R. § 3.303(d).

Thus, the Board has carefully reviewed the record for 
evidence showing that the veteran's current hearing loss, 
first objectively shown many years after service, is the 
result of acoustic trauma he sustained during his active 
service.  Again, the veteran has provided credible statements 
of acoustic trauma during service.  See 38 U.S.C.A. § 1154.  
As noted, however, that an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.

In this case, the record contains no probative evidence that 
the veteran's current hearing loss and tinnitus are causally 
related his active service or any incident therein, including 
exposure to acoustic trauma.  In fact, in January 2008, a VA 
examiner concluded, after examining the veteran and reviewing 
his claims folder, that it not likely that the hearing loss 
and tinnitus are related to time spent in the military.  

The Board assigns great weight and probative value to this 
opinion, as it was based on an examination of the veteran, as 
well as a full review of the claims folder, including the 
veteran's service medical records.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).

The Board notes that there is no other medical evidence of 
record which contradicts this opinion.  The Board has 
considered the veteran's assertions to the effect that the 
his hearing loss and tinnitus were incurred in service as a 
result of exposure to acoustic trauma during combat and that 
there is no other excessive noise exposure event which could 
have caused his hearing loss.  However, as the record does 
not establish that he possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, the Board finds that the most probative evidence 
of record shows that hearing loss and tinnitus were not 
present during service or for many years thereafter and that 
his current hearing loss and tinnitus are not related to his 
active service or any incident therein, including exposure to 
acoustic trauma.

The absence of medical evidence in service and for many years 
thereafter constitutes negative evidence against the claim 
because it tends to disprove the claim that hearing loss and 
tinnitus are the result of acoustic trauma injuries sustained 
in service which in turn resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of hearing loss and tinnitus between the veteran's 
military service and the evidence showing hearing loss and 
tinnitus many years later (a March 2005 private audiogram 
shows hearing loss and the January 2008 VA audiometric 
examination report shows hearing loss and tinnitus) is itself 
evidence which tends to show that such conditions did not 
have their onset in service or for many years thereafter and 
are not the result of acoustic trauma sustained in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In this case, the Board has considered the absence of any 
medical evidence of hearing loss and tinnitus in service and 
for many years thereafter, as well as the opinion of the 
January 2008 VA examiner, and the Board concludes that the 
preponderance of the evidence in this case is against the 
claim of service connection for bilateral hearing loss and 
tinnitus.  Therefore, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


